Citation Nr: 1131807	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-36 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether a rating decision in January 1973 was clearly and unmistakably erroneous in denying service connection for onychogryposis of the toenails and feet.

2.  Whether a rating decision in October 1987 was clearly and unmistakably erroneous in denying service connection for a left shoulder disorder and the residuals of a head injury.

3.  Whether a rating decision in January 1998 was clearly and unmistakably erroneous in denying service connection for a chronic eye disorder.

4.  Whether new and material evidence has been received to reopen the claim of service connection for onychogryposis of the toenails and feet.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, and if so whether service connection should be granted.

6.  Whether new and material evidence has been received to reopen the claim of service connection for traumatic brain injury (TBI), claimed as the residuals of a head injury, and if so whether service connection should be granted.

7.  Whether new and material evidence has been received to reopen the claim of service connection for a chronic eye disorder.  

8.  Entitlement to continuation of vocational rehabilitation benefits under Chapter 31, Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972 and from January 1983 to May 1984.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2006 decision by the Vocational Rehabilitation and Employment (VR&E) Division of the RO that discontinued the Veteran's participation in a vocational rehabilitation program under the provisions of Chapter 31, Title 38 of the United States Code.  
  
Also on appeal is a June 2006 RO rating decision that denied the Veteran's request to reopen previously-denied claims of service connection for the residuals of a head injury and for disabilities of the feet, left shoulder and eyes.  During the course of the appeal, the Veteran raised a claim of clear and unmistakable error (CUE) in those previous rating decisions.

The Veteran was scheduled to testify before a Member of the Board in a hearing at the RO in March 2007, but the hearing was cancelled at his request.  He subsequently failed to appear at a rescheduled hearing in July 2007.  The Veteran's request for hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).



FINDINGS OF FACT

1.  Service connection for onychogryposis of the toenails and bilateral feet was denied by an unappealed rating decision in January 1973.

2.  The Veteran has not identified with specificity an error of fact or law in the January 1973 rating decision that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

3.  The evidence received since January 1973 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim of service connection for onychogryposis of the toenails and bilateral feet.

4.  Service connection for a left shoulder disorder and residuals of a head injury was denied by an unappealed rating decision in October 1987.

5.  The Veteran has not identified with specificity an error of fact or law in the October 1987 rating decision that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

6.   The evidence received since October 1987 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for left shoulder disorder and service connection for residuals of a head injury.

7.  Service connection for a chronic eye disorder was denied by unappealed rating decisions in September 1997 and January 1998.

8.  The Veteran has not identified with specificity an error of fact or law in the September 1997 or January 1998 rating decisions that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

9.  The evidence received since January 1998 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a chronic eye disorder.

10.  The Veteran was enrolled in a vocational rehabilitation during the period from June 1987 to December 2005 in four different career paths, but he failed to progress in any of those programs.



CONCLUSIONS OF LAW

1.  The Veteran has failed to raise a valid claim of clear and unmistakable error (CUE) in the January 1973 decision that denied service connection for onychogryposis of the toenails and feet.  38 C.F.R. § 3.105(a) (2010).  

2.  The Veteran has failed to raise a valid claim of CUE in the October 1987 decision that denied service connection for a left shoulder disorder and the residuals of a head injury.  38 C.F.R. § 3.105(a) (2010).  

3.  The Veteran has failed to raise a valid claim of CUE in the September 1997 and January 1998 decision that denied service connection for a chronic eye disorder.  38 C.F.R. § 3.105(a) (2010).  

4.  New and material evidence has not been received to reopen the claim of service connection for onychogryposis of the toenails and feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).
  
5.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

6.  New and material evidence has been received to reopen the claim of service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).
 
7.  New and material evidence has not been received to reopen a claim of service connection for a chronic eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).

8.  The discontinuance of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code was proper.  38 U.S.C.A. §§ 3111, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.197-98, 21.362, 21.364, 21.420 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to the benefits cited on the title page.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 
  


    
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, the Board notes that, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  

There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

VCAA is applicable to claims filed in association with Chapter 51 of Title 38 of the United States Code. Because the statute at issue in the issue of vocational rehabilitation benefits is found in Chapter 31 of Title 38 of the United States Code, VCAA is not applicable to that issue. See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nonetheless, the Board finds the Veteran has been afforded appropriate notice and assistance in regard to that issue.

Similarly, VCAA is not applicable to when issue is CUE.  38 C.F.R. § 20.1411 (c) and (d).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has not been afforded VA medical examinations in response to the claims, but when the issue is petition to reopen a previously-denied claim there is no consideration for new examination unless the claim is actually reopened.  See 38 U.S.C.A. § 5103A.  

The only reopened claim being denied on the merits is the claim for service connection for a left shoulder disability, and examination is not required in that case because the Veteran  has not presented a prima facie case for entitlement to service connection; see 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  The Veteran has also been scheduled to testify before the Board he failed to appear for the hearing.

The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

In sum, any procedural deficiencies in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Clear and Unmistakable Error (CUE)

Legal Principles Pertaining to CUE Claims

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).    

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo,  6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

Simply to allege that previous adjudications improperly weighed and evaluated evidence cannot rise to the stringent standard of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44.  Also, failure to address a specific rule or regulatory provision results in harmless error unless the outcome would be manifestly different.  Fugo, at 44.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Generally, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  However, the "benefit of the doubt" rule does not apply to CUE claims.  See 38 C.F.R. § 20.1411 (a) and (b).


Analysis of CUE Claims

A January 1973 rating decision denied service connection for onychogryposis of the toenails and bilateral feet, based on the RO's determination that onychogryposis (curvature of the nails) was shown on current examination but was not shown to have been manifested during service.  

The decision in January 1973 was based on review of THE service treatment records (STRs) and report of VA examination in December 1972.

An October 1987 rating decision denied service connection for a left shoulder disability and the residuals of a head injury based on the RO's determination that STRs were negative for a left shoulder disorder and that, although STRs documented a concussion in April 1970, such injury resolved without residuals.  The October 1987 decision was based on review of STRs and VA examinations in December 1972 and September 1986.

A September 1997 rating decision denied service connection for a chronic eye disorder based on the RO's determination that STRs and post-service treatment records showed no indication of an eye disorder until February 1997, at which time outpatient treatment record showed an impression of solar retinopathy.  

A subsequent RO rating decision in January 1998 considered outpatient treatment record dated in March 1988 that showed a clinical impression of vitreous floaters and continued denial of service connection for chronic eye disorder, based on the RO's determination there continued to be no evidence of a chronic eye disorder that was treated in service.

On review, in asserting his CUE claim the Veteran has not pointed to any specific item in the January 1973, October 1987, September 1997 or January 1998 rating decisions that is erroneous; indeed, he did not even cite the decisions by date.  Instead, he generally asserted that previous denials of his claims of service connection contained unspecified CUE.

In sum, the Veteran has not identified with specificity an error of fact or law in the above-cited denials of service connection for onychogryposis of the toenails and bilateral feet, left shoulder disability, residuals of head injury or chronic eye disorder.  

Therefore, nothing compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error(s).  Therefore, the CUE claims will be dismissed.  


New and Material Evidence

Legal Principles pertaining to New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  

There are three possible bases for reopening a finally-decided claim.  (1) CUE; see 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. § 3.105(a). (2) New and material evidence; see 38 U.S.C.A. §5108; 38 C.F.R. § 3.156.  (3) Change in applicable law may entitle appellant to de novo review even though essentially the same facts as the previously-adjudicated claim; see Routen v. West, 142 F.3d 1434, 1441-2 (Fed. Cir. 1998); see also Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-9 (1993)   

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If the claimant does not fulfill the threshold burden of submitting new and material evidence the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


Analysis: Onychogryposis of the Toenails and Bilateral Feet

The January 1973 decision denied service connection for onychogryposis of the toenails and bilateral feet, based on the RO's determination that onychogryposis (curvature of the nails) was shown on current examination but was not shown to have been manifested during service.

The evidence of record in January 1973 consisted of service treatment records (STRs) and report of VA examination in December 1972 that noted diagnosis of onychogryposis.

The evidence relevant to the toenails that has been added to the file since January 1973  is as follows: report of VA medical examination in September 1986 that noted current onychomycosis of the bilateral great toes; and, VA dermatology notes June 1995, June 1996, December 2003, September 2005, February 2006, April 2008 and October 2009 showing current finding of onychomycosis.  

On review, the new evidence shows the continued presence of a diagnosed disorder, which was an element that had already been established at the time of the last final denial of the claim in January 1973.  The new evidence does not relate to any element of service connection that was previously not established ( i.e., does not relate to symptoms during service or relationship between those symptoms and the claimed current disability).  

The Board has considered the case in light of Shade, 24 Vet App 110, op. cit.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since August 1994 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

The Board has considered that the original denial of service connection was based on diagnosed onychogryposis, while the current diagnosis is onychomycosis.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, because a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In this case, onychogryposis and onychomycosis are classified under the same diagnostic code and have similar symptoms, so Boggs does not apply.   

However, the Board notes for the sake of clarity that the issue on appeal relates to service connection for a disorder of the toenails, not a general disorder of the feet.  The Veteran is separately service connected for bilateral pes planus and right and left ankle strains, so general foot problems are not incorporated in the issue on appeal.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for onychogryposis of the toenails and feet has not been received.


Analysis: Left Shoulder Disorder

The October 1987 rating decision denied service connection for a left shoulder disorder based on the RO's determination that the STRs were negative for a left shoulder disorder and that there was no current left shoulder disability shown.

The evidence of record at the time of the October 1987 decision consisted of STRs and reports of VA examinations in December 1972 and September 1986, both of which are silent in regard to a current left shoulder disorder.

The evidence received since the October 1987 decision includes excerpts from STRs submitted by the Veteran of treatment in March 1981 for acute painful left shoulder syndrome.  These documents were not in the packet of STRs that had been previously examined by the RO.

The evidence of an injury in service was one of the specific elements of entitlement to service connection that was not shown in October 1987.  

Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.



Analysis: Residuals of a Head Injury

The October 1987 rating decision denied service connection for residuals of a head injury based on the RO's determination that a head injury in service on April 1970 was acute and self-limiting, without permanent residuals.

The evidence of record at the time of the October 1987 decision consisted of STRs and reports of VA examinations in December 1972 and September 1986, both of which are silent in regard to a current residuals of previous concussion.

The evidence received after October 1987 includes VA outpatient treatment records showing treatment for migraines (service connection for migraines was denied in the June 2006 rating decision on appeal, but the Veteran did not appeal that issue).   In April 2010 the Veteran was examined by a VA psychiatrist who noted an impression of status post concussion in 1970 and indicated VA examination for traumatic brain injury (TBI) was warranted.

The medical evidence of current residuals was the specific element of service connection that was not shown in October 1987.  

Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

  
Analysis: Chronic Eye Disorder

The September 1997 rating decision denied service connection for a chronic eye disorder based on the RO's determination that STRs and post-service treatment records showed no indication of an eye disorder until February 1997 when the outpatient treatment record showed an impression of solar retinopathy.

Subsequently, the RO issued a rating decision in January 1998 that continued the denial of service connection for chronic eye disorder.  

The Veteran filed a timely Notice of Disagreement (NOD) in September 1998, and the RO issued a Statement of the Case (SOC) in October 1998.  The Veteran did not thereafter file a Substantive Appeal.

The evidence of record at the time of the January 1998 decision was as follows: the STRs, VA examination reports in December 1972 and September 1986 (silent for eye symptoms), and VA treatment records showing clinical impression of vitreous floaters (March 1988) and solar retinopathy (February 1997).

The evidence relevant to the eyes that has been added to the file since January 1998 is as follows:  undated letter from the Veteran asserting that while serving in Thailand he suffered glare from the sun while working on the flight line, which caused him to see spots in front of his eyes; VA outpatient treatment records in February 2002, April 2005 and August 2005 showing impression of solar retinopathy, lattice without holes and myopia with presbyopia; and VA outpatient treatment notes in November 2005, August 2007 and April 2008 showing impression of refractive error/presbyopia, lattice with no holes, solar retinopathy and dry eyes.  

On review, the new evidence shows continued presence of a diagnosed disorder, which was an element that had already been established at the time of the last final denial of the claim in January 1998.  

The new evidence does not relate to any element of service connection that was previously not established (i.e., does not relate to symptoms during service or relationship between those symptoms and the claimed current disability).  Accordingly, the circumstance cited by Shade is not applicable.

In regard to the Veteran's assertion of exposure to sun glare in service, the Veteran is competent to report injuries in service, but such report is redundant of his reports previously considered by the RO.  They are therefore not new and material for the purpose of reopening the claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for a chronic eye disorder has not been received.  


Continuation of Vocational Rehabilitation Benefits

Legal Principles

"VA shall make a reasonable effort to inform the veteran and assure his . . . understanding of . . . [t]he specific responsibilities of the veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation."  38 C.F.R. § 21.362(b), (b)(3).

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services under Chapter 31.  38 C.F.R. § 21.362(a).  

The veteran's responsibilities in this regard are to cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan, arranging a schedule that allows him to devote the time needed to attain the goals of the rehabilitation plan, seek the assistance of VA staff, as necessary, to resolve problems that affect attainment of the goals of the rehabilitation plan, conforming to the procedures established by VA governing pursuit of a rehabilitation plan, and conforming to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c)(1)- (5).

If a veteran fails to comply with these provisions, VA must discuss the situation with the Veteran; arrange for service, particularly counseling services; assign the Veteran's case to "interrupted" status, with suspension of services; and then to "discontinued" status where services to the veteran may be terminated, unless the case manager determines that mitigating circumstances exist.   38 C.F.R. §§ 21.197-98, 21.362, 21.364.

The purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his program before discontinuing benefits and services.  38 C.F.R. §§ 21.197(c)(4).  

If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  

When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service and nonservice-connected condition; (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the veteran's control.  38 C.F.R. § 21.364.

The purpose of discontinued status is to identify situations in which termination of all services and benefits received under Chapter 31 is necessary.  VA will discontinue the veteran's case and assign the case to discontinued status following assignment to interrupted status as provided in 38 C.F.R. § 21.197 for reasons including but not limited to the following: (1) the veteran declines to initiate or continue the rehabilitation process; (2) unsatisfactory conduct and cooperation; (3) end of eligibility and entitlement occurs; (4) medical and related problems; (5) the veteran voluntarily withdraws from the program; and/or (6) the veteran fails to progress in the program.  38 C.F.R. § 21.198.


Analysis

The Veteran was interviewed for Vocational Rehabilitation and Employment (VR&E) benefits in June and July 1987.  He was noted to have had previous work experience as a truck driver and service station attendant, but had been unemployed since 1985.  He had participated in business, automotive and welding classes, but had not successfully completed any of them.  The Veteran was felt to have minimal actual occupational impairment, but was nonetheless accepted for Chapter 31 benefits.  

In December 1987, the Veteran expressed interest in data processing as a career field.  In September 1988, an Individualized Written Rehabilitation Plan (IWRP) was developed with the career goal of computer programmer.  

In October-November 1990 the Veteran was still working with career counselors at Tidewater Community College (TCC) to identify a specific educational program that would fit his needs toward obtaining an Associate of Arts and Sciences (AAS) degree in Office Systems Technology.  

A December 1990 vocational counseling record states that the original program had proved too difficult for the Veteran since he did not have a home computer and was having trouble finding child care.  The original IWRP was amended (first amendment) to enable training in the field of word processing specialist, to begin in January 1991 at TCC.  The VA career counselor recommended close supervision and tutoring.

A February 1992 VR&E counseling note shows the Veteran had failed to attend previously-scheduled counseling and was being considered for discontinuation.  The Veteran stated the current education plan was not working due to family concerns.  He stated an interest in training as a truck driver or alternatively in radio broadcasting.  

In March 1992, the Veteran stated he preferred to pursue training as a truck driver.  He was counseled that this would be definitive training and that no further degree training would be made available, but he had sufficient entitlement and delimiting date to pursue the training desired.  Accordingly, a second amendment to the IWRP was approved for training as a truck driver at TCC.

In December 1992, the Veteran requested to change his program because he had failed the final examination, and in January 1993 he was academically suspended by TCC.  The Veteran requested that the VR&E counselor authorize him to re-enroll at the school and continue training, perhaps as a dispatcher rather than as a driver; the counselor expressed concern because dispatcher required computer skills.  

In April 1993, the Veteran was advised he would have to obtain documentation from TCC that he would be allowed to re-enroll, and if so in what program.  TCC responded the Veteran would be allowed to re-enroll contingent in raising his grades during the first semester after readmission, and that enrollment would be limited to 7 hours.

The Veteran thereafter expressed interest in pursuing training in the field of medical records technology for training as a medical transcriptionist.  Two different schools, TCC and ECPI Computer Institute, offered appropriate courses.  The Veteran was advised to obtain course materials from both schools so that questions could be resolved about whether he could satisfy admission requirements and whether he had sufficient remaining eligibility to complete the program.  The IWRP was amended (third amendment) for training toward employment in the medical transcription field at ECPI.  The counselor noted close supervision would be required since the Veteran had shown himself to be unable to previously complete any training programs.  

A report of contact in December 1994 shows the Veteran had dropped out of school due to personal problems and several failing grades.  His VR&E benefits were suspended to avoid an overpayment situation.  The Veteran was advised to notify VA when the school allowed him to return, and when his personal problems had been resolved.

An undated VR&E counseling statement shows the Veteran had been having academic trouble related to personal, marital, family, transportation and financial issues.  He had missed several appointments with his VA case manager and was advised he could not return to school without first continuing the reevaluation process.  The Veteran was advised to provide documentation of his efforts to resolve his personal problems, transcripts from the school, and documentation that he could pursue an educational program within the period of his remaining eligibility.  He was advised that action on his claim would be interrupted pending resolution of these questions.

In February 1997 the Veteran was notified his VR&E participation had been classified as interrupted because he was not ready to complete the reevaluation process to the point of IWRP development.   The Veteran responded in an undated letter that he had experienced problems obtaining course materials from the school and had also experienced marital and medical problems, but that he was able to participate in training courses.   In December 1997, he was notified that his claim for VR&E benefits had been discontinued and would remain so until reactivated.

In December 1998, the Veteran applied for VR&E benefits for training as a dietician.  He was advised that, since he had withdrawn from a previous rehabilitation program without notifying his VA counselor, he would not be approved for another program unless he could show the reasons for the previous discontinuance should be withdrawn.  He was also advised his eligibility would expire in January 1999; extension of the deadline would be contingent on showing a serious employment handicap.

In May 1999, the Veteran's counseling psychologist advised him that his eligibility had expired and further VR&E would not be available absent a finding of serious employment handicap.  In October 1999, the Veteran was advised that his case had again been discontinued and would remain so until reactivated.

In September 2001, following review of documents from Norfolk Psychiatric Center, the Veteran was adjudged to have a serious employment handicap due to PTSD and alcoholism, and therefore eligible for continued VR&E services.  

In November 2001, he was advised he would have to gain acceptance at an appropriate school, take placement tests and obtain a curriculum plan in order to complete IWRP and authorize attendance by the Spring 2002 semester.  

In May 2002 the IWRP was amended (fourth amendment) for pursuit of an AAS in hospitality management at TCC, but in May 2004, the program was interrupted due to academic dismissal by TCC, based on unsatisfactory grade point average.  

The notice letter from TCC advised the Veteran he could appeal if the dismissal was due to circumstances beyond his control such as illness or personal hardship, but that reinstatement would not be considered for neglect of studies, poor motivation, poor attendance or similar reasons.  There is no indication the Veteran appealed to TCC for reinstatement.

In September 2005, the Veteran's rehabilitation counselor received a Functional Capacity Evaluation (FCE) from the Veteran's primary care physician (PCP) indicating the Veteran was capable of work.  

In October 2005, the counselor received an Independent Living Assessment (IDL) showing the Veteran was capable of performing his own activities of daily living (ADLs).  In November 2005, the rehabilitation counselor visited the Veteran in his home to discuss continuation of training, but an altercation ensued and the Veteran asked the counselor to leave.

An adverse action letter was sent to the Veteran in December 2005 advising him that based on medical documentation and discussion with his PCP the determination had been made that the Veteran's service-connected disabilities did not negatively affect his ability to return to work; also, the Veteran was found to be independent in ADLs and not in need of independent living services.  

Based on past performance, lack of progress and lack of sufficient entitlement continued training services were being denied because there was no reasonable expectation that continued training services would result in the Veteran's return to work.  

The file contains a January 2006 note by the Veteran's VA PCP stating that the Veteran had limitation of lifting, crawling, balancing and standing associated with the service-connected disabilities of the feet and ankles.  The PCP stated the Veteran would benefit from continuing the program of specialty training in hospitality management.  

The adverse action letter on appeal was sent to the Veteran in February 2006.  The decision noted the Veteran had met none of goals of his revised and amended IWRPs since training began in 1987; during the period the Veteran was suspended twice for academic failure.  

During the period, the Veteran had received ancillary benefits (subsistence allowance and loan for car repairs) and medical benefits; he had been offered employment services, but had declined.  The decision discontinued participation due to failure to progress.

The Veteran submitted a Notice of Disagreement (NOD) in March 2006 asserting that his representative on campus had enrolled him in the wrong course, in which the Veteran had no chance of making a passing grade.  

The Veteran was approved by the school to continue studies the following semester, but the Veteran's new VA rehabilitation counselor withheld approval and did not respond to inquiries.  The Veteran asserted that, contrary to the findings of the February 2006 decision on appeal, he was not currently able to return to work and did require assistance with ADLs.   

In his Substantive Appeal, received in October 2006, the Veteran asserted he attended every appointment with his VA rehabilitation counselor unless he called first.  He complained that the counselor was inept, irresponsible, headstrong and slow to implement the goals that had been previously discussed.  When the counselor came to the Veteran's home, she made inappropriate suggestions as to where the Veteran should live and work that he should be able to do.  

The Veteran reiterated that he had been unable to complete his original program because his education representative had enrolled him in the wrong course.  He also asserted that he could have attended school, but for the stress of his wife being on active service and having to care for their daughter in her absence.

On review of the evidence, the Board finds the Veteran has a severe employment handicap, as reflected in his high combined disability rating of 90 percent for his service-connected disabilities; the Board also notes the Veteran has been awarded a total disability rating for individual unemployment due to service-connected disabilities (TDIU).  

However, for the following reasons, the Board finds the discontinuance of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code was proper.  

The objective evidence of record in this case clearly shows the Veteran has been afforded VR&E benefits to pursue training in four different career paths, but has failed to progress in any of those programs.  

Although the Veteran contends he was terminated from the most recent program due to having been erroneously enrolled in the wrong program through no fault of his own, and that he would have been welcomed back to TCC if not for the refusal of VA to renew his VR&E benefits, the May 2004 letter to the Veteran from TCC shows clearly that he had been disenrolled from that institution due to academic failure and would not be readmitted unless  he could show special circumstances beyond his control (significantly, although the Veteran argues to VA that he was disenrolled from TCC due to circumstances beyond his control he apparently did not attempt to pursue this argument directly with TCC).

The Veteran has also attacked the competence of his most recent VA rehabilitation counselor.  However, the findings and actions of that counselor are consistent with observations of a number of other counselor and psychologists throughout the history of the Veteran's rehabilitation program.  

Further, the academic records from TCC prior to the last failed program of instruction clearly show the Veteran has a history of failure to progress in any rehabilitation program to which he was admitted; the most recent failure was simply the last in a long series.  There is no evidence whatsoever, other than the Veteran's own self-serving opinion, that he would succeed if offered another (fifth or sixth) opportunity.  

The Board acknowledges the June 2006 note from the Veteran's PCC stating the Veteran would benefit from continuing training at PCC.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, while the PCC was opining that the Veteran would benefit from further training, the PCC did not assert the Veteran would be able to successfully complete such training, especially given his past history of failure (which is not cited at all in the PCC's note).  

The Board accordingly finds the PCC's note, while probative and relevant, is not sufficient to support continuation of VR&E benefits.

In sum, the Board finds the Veteran has failed to progress in a number of VR&E rehabilitation programs without any indication that further benefits would be successful; the Board particularly notes the Veteran has been awarded a TDIU rating, which is predicated on the Veteran being not employable despite any reasonable education and training efforts.  

"Failure to progress" is a specific basis for discontinuation under 38 C.F.R. § 21.198, and is amply demonstrated by the record.  

Accordingly, as discontinuance of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code was proper, the claim must be denied.

 


ORDER

As a valid claim of clear and mistakable error in the January 1973 decision denying service connection for onychogryposis of the toenails and feet has not been presented, the appeal to this extent is denied.  

As a valid claim of clear and mistakable error in the October 1987 decision denying service connection for a left shoulder disorder and the residuals of a head injury has not been presented, the appeal to this extent is denied.  

As a valid claim of clear and mistakable error in the September 1997 decision denying service connection for a chronic eye disorder has not been presented, the appeal to this extent is denied.  

As new and material evidence has not been received to reopen the claim of service connection for onychogryposis of the toenails of feet, the appeal to this extent is denied.  

As new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for the residuals of a head injury, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  

As new and material evidence has not been received to reopen of the claim of service connection for a chronic eye disorder, the appeal to this extent is denied.

Continuation of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code is denied.  



REMAND

The Board's action above reopened the claim of service connection for a left shoulder disorder and the residuals of a head injury.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

VA regulations regarding the handling of traumatic brain injury claims were revised in September 2008.  See 38 CFR § 4.124a; 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In October 2008 VA also revised the traumatic brain injury examination guidelines.

In light of the recharacterization of the issue on appeal and the evidence of an in-service head injury, a VA TBI examination is necessary in order to fairly decide the Veteran's claim.  38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training Letter 09-01; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for VA examinations  in order to determine the nature and likely etiology of the claimed left shoulder disorder.   

The claims file must be reviewed by the examiner and the report should note that review.  All indicated testing should be performed.  

Based on his/her review of the case, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any current left shoulder disability is due to an injury as described by the Veteran or another event or incident of his service.   

The rationale for each opinion expressed must also be provided.  

2.  The RO then should schedule the Veteran for VA examinations  in order to determine the nature and likely etiology of the claimed residuals of a head injury.   .

The claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed. All indicated tests must be performed, and all findings reported in detail.

The examiner is specifically requested to identify all residual symptoms that are determined to be at least as likely as not (a probability of 50 percent or greater) residual to the April 1970 in-service head injury. 

The rationale for each opinion expressed must also be provided.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


